COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Benton and
          Senior Judge Duff
Argued at Alexandria, Virginia


WINSTON JEFFREY WATT
                                     MEMORANDUM OPINION * BY
v.   Record Nos. 2409-97-4     CHIEF JUDGE JOHANNA L. FITZPATRICK
             and 2600-97-4               JUNE 16, 1998

PAMELA SUSETTE PARMER WATT


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      M. Langhorne Keith, Judge

            Lawrence D. Diehl (Jeanette A. Irby; Walker,
            Jones, Lawrence, Duggan & Savage, P.C., on
            brief), for appellant.

            James Ray Cottrell (Christopher W.
            Schinstock; Gannon, Cottrell & Ward, P.C., on
            brief), for appellee.




     Winston Jeffrey Watt (father) appeals the trial court's

order granting custody of the parties' child to Pamela Susette

Parmer Watt (mother).   In his thirteen assignments of error,

father contends the trial court erroneously:   (1) ruled on

several evidentiary matters; (2) found a material change in

circumstances based on the child's alienation from her mother;

(3) found changing custody from father to mother to be in the

child's best interests; and (4) disregarded the testimony of an

expert.    For the following reasons, we affirm.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                              I. Background

     The parties have two children, Suzanne Parmer Watt, born

April 7, 1981, and Emily Christine Watt, born March 18, 1991.

Pursuant to the parties' final decree of divorce, entered July

28, 1995, mother was granted sole custody of Suzanne and father

was granted sole custody of Emily.       In the fall of 1995, the

parties filed cross-petitions for change in custody, citing

problems with visitation and communication.      Additionally, mother

alleged that father and his current wife, Beebe Belmore, were

alienating Emily from her.      In September 1995, the trial court

found changed circumstances based on both parties' relocations

but ordered that sole custody of Suzanne remain with mother in

her new home in Florida and sole custody of Emily remain with

father in Virginia.      The trial court set out a visitation

schedule and expressed concern over the possibility of the

alienation of Emily from her mother.      The trial court

specifically ordered father to "ensure that Emily does not call

her stepmother 'mom' or any such derivation of mother."         Father

did not appeal that ruling.      Mother appealed the trial court's

decision on other issues.      This Court affirmed the trial judge's
           1
rulings.       See Watt v. Watt, No. 2448-95-4 (May 7, 1996).

     On May 20, 1997, mother initiated the instant proceedings by

filing a motion to modify custody with respect to Emily.        Mother
     1
      The issue of the appropriateness of requiring father to
prevent Emily's use of the term "mom" in reference to her
stepmother was not appealed and is therefore the law of the case.



                                   -2-
alleged that Emily was having difficulty with the current custody

arrangement, that Emily was becoming alienated from her, and that

father had violated the trial court's order with respect to

furthering mother's relationship with Emily.

     On July 11, 1997, before the scheduled hearing on mother's

motion, father filed an emergency motion to change summer

visitation.   Father's motion was based on the opinion of Dr.

Lynne Hahnemann, a resident in psychology who had testified at

the 1995 custody hearing.      Ruling that Dr. Hahnemann was not

licensed as a psychologist in Virginia and therefore was not

permitted to testify, the trial court denied father's motion.        A

hearing on the merits of mother's motion was held before the

trial judge from September 24 through October 2, 1997.
     Viewed in the light most favorable to the prevailing party

below, see Johnson v. Johnson, 26 Va. App. 135, 144, 493 S.E.2d
668, 672 (1997), the evidence established the following facts.

Both mother's and father's witnesses testified that Emily made

numerous statements indicating that she felt emotionally distant
                   2
from her mother.       Emily called Belmore "mom," even after the

court order requiring father to discourage this behavior.      She

     2
      Both parties' witnesses, including father himself,
testified concerning Emily's statements. Father first objected
to this type of evidence during the testimony of Thomas Tomczak
and Suzanne Watt. After a brief recess, during which the trial
court reviewed Professor Friend's treatise and cases offered by
mother's counsel, the court overruled the objections, finding the
statements were admissible under the state-of-mind exception or
as verbal fact.




                                   -3-
referred to mother as "Susette" or "birth mother," and indicated

that she was not her real mother.      Emily told Carolyn Pierce that

mother abused her and did not love her because she spanked her or

she went to work and left Emily "'at a pre-school or in a

day-care all of my life.'"   Emily told mother on several

occasions in the presence of Willie Dickson "'Beebe says you

don't love me; that she's the only one who loves me.'"       Emily

also said she "hated" mother and wished she "had not been born."
       Suzanne testified that father and Belmore sent gifts to

Emily while she was on visitation with mother.     They made a "big

deal" of her return from visitation with banners, balloons, and

presents.   Additionally, father and Belmore gave Emily a

toll-free number to call them during visitations with mother.

       Mother testified that Belmore said she considered mother a

"mother in name only."   Suzanne testified that Belmore said

mother didn't love Emily because she had planned to abort Emily

and that was one of the reasons she could not be a good mother to

her.   Additionally, Belmore told Dr. Kerman, Carolyn Pierce and

Jane Lynch that mother abused Emily.     Belmore testified as

follows:    "'You know, Susette?' I said, 'Your uncaring

self-centered behavior toward your child, in my opinion, is that

of an individual who is mother in name only.'"     Belmore

acknowledged she does not believe mother has the skills or

genuine love and care required to raise Emily.

       Dr. Fred Kerman, a clinical psychologist, testified




                                 -4-
regarding the impact on Emily of father's and Belmore's behavior.

He stated that, father's and Belmore's efforts to discourage

Emily from calling her stepmother "mom" notwithstanding, Belmore

had not done everything she could have to maintain the

distinction between her role as a stepparent as opposed to a

mother to Emily.   He also acknowledged that giving the toll-free

number to Emily could imply to the child that she was in danger

when she was with mother and needed that number to protect

herself.
     Mother offered additional evidence related to the criteria

of Code § 20-124.3.   In particular, mother offered evidence that

she never interfered with father's visitation with Suzanne,

actively promoted a relationship between Suzanne and father, and

never refused Emily's requests to phone father while on

visitation.    With regard to her parenting abilities, mother

presented evidence that Suzanne had excellent grades and was

thriving under mother's care and protection.

     The trial court stated that the 1995 order had reflected its

concern about the possibility of Emily's alienation from mother

and that father's failure to comply with that order, while not

the basis for the court's decision, provided "some evidence of

alienation."   The trial court found that "through an effort of

the father and his wife, there has been an extreme

marginalization of the mother's role in the child's life."      The

court further found that "mother's witnesses are credible and the




                                 -5-
evidence of continued allegations of abuse, [referring to mother

as] 'birth mother' and things of that nature, right up until the

present time, are persuasive to the court that there has been

alienation."    The court "did not extend the same degree of

credibility or belief to the father's witnesses."    The trial

court concluded that the continued alienation of the child from

her mother, as well as the mother's fully established home in

Florida, constituted a change of circumstances from the 1995

hearing.
     The trial court reviewed each of the statutory factors in

Code § 20-124.3, finding specifically that "the developmental

needs of Emily can be met in Florida."    The trial court

considered "the determinative factor in this case" to be the

"propensity of each parent to actively support the child's

contact and relationship with the other parent."     See Code

§ 20-124.3(6).    The trial court found that "Emily has been led to

believe that her mother is nothing more than a birth mother," and

concluded:
             I think the long-term interest of Emily, the
             importance of knowing that her mother is her
             mother, is so overwhelming and the evidence
             I've heard is so compelling that that is not
             the case now. . . . [I]t's in her long-term
             interest to make a change in custody.


The trial court awarded sole custody of the child to mother.

Father's motion to stay execution of the judgment pending appeal

was denied on October 14, 1997.

                        II. Evidentiary Issues


                                  -6-
     Father contends the trial court erred in admitting evidence

of the child's out-of-court statements.   He argues the evidence

was hearsay and was not admissible under any exception to the

hearsay rule.   We find no error.

     Assuming without deciding that testimony describing the

child's out-of-court statements was not admissible under an

exception to the hearsay rule, we hold that sufficient evidence

of her statements was presented without objection to support the

trial court's findings.   Father objected to the testimony of

Thomas Tomczak and Suzanne Watt regarding Emily's statements, but

he failed to object to similar testimony of Carolyn Pierce,

Willie Dickson, Jayne Lynch and mother.   This uncontested

evidence included testimony that Emily called her mother

"Susette" or "birth mother" and that she said she hated mother

and mother abused her, abandoned her, and did not love her.
     Moreover, father introduced evidence of Emily's out-of-court

statements during his case, including the testimony of Dr.

Kerman, Anna Lyon, Beebe Belmore, Briar Bogin, Richard Bogin, and

Jayne Lynch.    Father himself testified that Emily called Belmore

"mom," that she called mother "Susette," and that she said she

hated her mother and wished she had not been born.   A party

objecting to the introduction of evidence waives his objection

when he introduces similar evidence on his own behalf.     See

McGill v. Commonwealth, 10 Va. App. 237, 244, 391 S.E.2d 597, 601

(1990).



                                 -7-
     Father also contends the trial court erred in admitting a

letter from the child's school which included a statement that

Belmore had instructed school officials not to disclose any

information to mother.   He argues the letter was hearsay and its

authenticity was not established.     We disagree.

     At trial, father objected to the admission of the letter as

follows:   "I'm going to object just based on authenticity.   But

certainly the witness can testify as to the letter."    We decline

to consider father's hearsay objection, which was first raised in

his brief and is not properly before this Court.     See Lee v. Lee,

12 Va. App. 512, 404 S.E.2d 736 (1991) (citing Rule 5A:18).

     "'The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be disturbed

on appeal in the absence of an abuse of discretion.'"     Crews v.

Commonwealth, 18 Va. App. 115, 118, 442 S.E.2d 407, 409 (1994)

(citation omitted).   "Before any writing may be introduced into

evidence, it must be authenticated, 'which is the providing of an

evidentiary basis sufficient for the trier of fact to conclude

that the writing came from the source claimed.'"     Ragland v.

Commonwealth, 16 Va. App. 913, 919, 434 S.E.2d 675, 679 (1993)

(quoting Walters v. Littleton, 223 Va. 446, 451, 290 S.E.2d 839,

842 (1982)).   "'The amount of evidence sufficient to establish

authenticity will vary according to the type of writing, and the

circumstances attending its admission, but generally proof of any

circumstances which will support a finding that the writing is




                                -8-
genuine will suffice.'"   Id.   Here, mother testified that she

physically went to the school where she was personally handed the

letter as a response by the school to her request for information

about Emily.   These factual circumstances surrounding the letter

sufficiently established its genuineness, and its admission into

evidence was not an abuse of discretion.




                                 -9-
                   III. Change in Circumstances

     Father next contends the trial court erred in finding a

material change in circumstances because there was no alienation

and the child had no confusion about the identity of her mother.

We disagree.

     The standard to be applied to a modification of a child

custody decree is well settled:
          "A trial court, in determining whether a
          change of custody should be made, must apply
          a two-pronged test: (1) whether there has
          been a [material] change in circumstances
          since the most recent custody award; and (2)
          whether a change in custody would be in the
          best interests of the child."


Wilson v. Wilson, 18 Va. App. 193, 195, 442 S.E.2d 694, 696

(1994) (quoting Visikides v. Derr, 3 Va. App. 69, 70, 348 S.E.2d
40, 41 (1986)).   "'Whether a change of circumstances exists is a

factual finding that will not be disturbed on appeal if the

finding is supported by credible evidence.'"     Ohlen v. Shively,

16 Va. App. 419, 423, 430 S.E.2d 559, 561 (1993) (citation

omitted).   In chancery cases heard ore tenus the trial court is
the sole judge of the credibility of the testimony of the

witnesses and all inferences to be drawn therefrom.     See Street

v. Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 669 (1997) (en

banc).   This Court will not substitute its judgment in such

circumstances for that of the trial court.     See Ward v.

Commonwealth, 13 Va. App. 144, 148, 408 S.E.2d 921, 923 (1991).

     In the instant case, the evidence established father's and



                               -10-
Belmore's continued hostility toward mother, Belmore's attempts

to undermine mother in the eyes of both Emily and Suzanne,

Belmore's statements to family members perpetuating an unfounded

allegation of abuse of Emily by mother, and father's and

Belmore's intrusions into mother's visitation through gifts and

telephone calls.   Based on this evidence, which the trial court

explicitly found to be more credible than father's evidence, 3 the

trial court concluded that "through an effort of the father and

his wife, there has been an extreme marginalization of the

mother's role in the child's life" and "that Emily has been led

to believe that her mother is nothing more than a birth mother."

 Additionally, the evidence demonstrated that since 1995 mother

had completed the transition in progress at that time, and her

home in Florida was established.   We hold that the evidence

supported the trial court's findings that the alienation of Emily

from her mother was ongoing, that mother had a stable home in

Florida, and that these were material changes in circumstances
                                         4
justifying a reexamination of custody.
     3
      The trial court found mother's witnesses were "credible"
but "did not extend the same degree of credibility or belief to
the father's witnesses."
     4
      Father also contends the trial court erred in denying his
motion to strike because mother failed to establish a change in
circumstances. "'When the sufficiency of a plaintiff's evidence
is challenged by a motion to strike, the trial court should
resolve any reasonable doubt as to the sufficiency of the
evidence in plaintiff's favor.'" Butler v. Yeats, 222 Va. 550,
553, 281 S.E.2d 905, 906 (1981) (citation omitted). In light of
this standard and our holding that the evidence supported the
trial court's finding of a change in circumstances, the denial of
the motion to strike was not error.


                               -11-
                        IV. Change in Custody

     Father challenges the trial court's award of custody to

mother.   He contends the child flourished in his home and the

trial court's conclusion that mother was capable of meeting

Emily's developmental needs was contrary to the evidence and

speculative.

     "'[I]n determining custody, the court shall give primary

consideration to the best interests of the child.'"    Sargent v.

Sargent, 20 Va. App. 694, 701, 460 S.E.2d 596, 599 (1995)

(quoting Code § 20-124.2).   The court must consider the factors

in Code § 20-124.3 in deciding what custody arrangement is in the

child's best interests, including:
          [t]he propensity of each parent to actively
          support the child's contact and relationship
          with the other parent, the relative
          willingness and demonstrated ability of each
          parent to maintain a close and continuing
          relationship with the child, and the ability
          of each parent to cooperate in matters
          affecting the child.


Code § 20-124.3(6).    "As long as the trial court examines the

factors, it is not 'required to quantify or elaborate exactly

what weight or consideration it has given to each of the

statutory factors.'"    Sargent, 20 Va. App. at 702, 460 S.E.2d at

599 (quoting Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d
422, 426 (1986)).

     In the instant case, the trial court acknowledged Emily's

success and happiness in father's household, but found "it's also



                                -12-
obvious that the mother can meet the needs of the child.      Suzanne

is probably the best evidence of that fact in that Suzanne has

prospered."    After reviewing and weighing all of the statutory

factors, the trial court considered "the determinative factor in

this case" to be the "propensity of each parent to actively

support the child's contact and relationship with the other

parent."   Based upon the evidence of an ongoing pattern of active

alienation of Emily from mother and a finding that this was not

in the child's best interests, the trial court awarded sole

custody to mother.    We hold that credible evidence supported this

finding and the decision to award a change in custody was not

error.
                          V. Expert Testimony

     Father also argues the trial court abused its discretion in

failing to follow the recommendation of the expert custody

evaluator.    He contends the trial court had no reason not to be

persuaded by Dr. Kerman's testimony and opinions.     Father's

argument lacks merit.

     "[T]he fact finder is not required to accept the testimony

of an expert witness merely because he or she has qualified as an

expert."     Street, 25 Va. App. at 387, 488 S.E.2d at 668.   The

trier of fact ascertains a witness' credibility, determines the

weight to be given to his testimony, and has the discretion to

accept or reject any of the testimony.     See id.   In determining

the weight to be given to expert testimony, the fact finder may



                                 -13-
consider the basis for the opinion.        See id. at 388, 488 S.E.2d

at 668-69; Gilbert v. Summers, 240 Va. 155, 393 S.E.2d 213

(1990).

     In the instant case, the trial court considered that Dr.

Kerman never interviewed any of mother's witnesses and was

unaware of their information.       Furthermore, the trial court could

also consider Dr. Kerman's testimony that he did not normally

testify when he could not involve both parents in the evaluation,

but nevertheless he elected to do so in this case.       In light of

these facts and the evidence supporting the trial court's

rulings, we hold the trial court did not err in rejecting the
                                5
recommendation of the expert.
     Both parties have requested an award of costs and attorneys'

fees for this appeal.   We find no evidence that either party

created unnecessary delay or expense, and the issues raised were

not unreasonable.   Accordingly, the requests are denied.

     For the foregoing reasons, the trial court's custody order

is affirmed.
                                                             Affirmed.
     5
      Father also contends the trial court erred in denying his
motion to stay execution of the order in light of overwhelming
evidence that the change in custody would have a detrimental
effect on the child. We hold the trial court did not err in
failing to order the child to remain in the environment which it
had just determined was not in her best interests. The trial
court noted in its ruling that any anticipated transition
difficulty was properly before the court during the trial, and
the court had "taken it into consideration in making my
decision." The trial court's denial of father's motion to stay
was well within its discretion.




                                    -14-